Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Dogan, Jr., appeals the district court’s order adopting the recommendation of the magistrate judge and denying his petition for writ of mandamus. Dogan also appeals the denial of his motion to reconsider the order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dogan v. United States, No. 2:96-cr-00066-1, 2011 WL 6293923 (S.D.W.Va. Dec. 16, 2011) & 2012 WL 256522 (Jan. 27, 2012). We deny Dogan’s motion to inspect all recorded statements of court hearings. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.